Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1, 4-5, 7 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (2012/0054565 and Huang hereinafter) in view of Bastimane et al. (2014/0101500 and Bastimane hereinafter).
Claim 1:
	Huang discloses the invention substantially as claimed.  
Huang shows (figure 1) a tester (100) can be simultaneously test multiple DUT’s (102a – 102c).  The tester (100) has (plural) I/O channels [recited “test equipment having test pins”].  
Huang also shows (figure 1) that an adaptor (104), having (plural) connections/dotted lines [as shown in Huang’s figure 1], can be used to serve as an interface between the tester (100) and the DUT’s (102a-102c) [recited as “establishing connections between the test pins of the test equipment and pads of more than one IC chips”] (figure 1, ¶s [0014]-[0015], [0003] and [0005]).
Huang further shows (figure 1) that Each of the connections/dotted lines (plural) within the adaptor (104) can also be a passive device that allows for the tester (100) to be electrically connected to the DUTs (102a – 102c) by providing one-to-one routing from each DUT data I/O pin to a respective test I/O channel [recited “wherein each of the connections is between only one of the pads of the IC chips and only one of the test pins of the test equipment”] (figure 1, ¶s [0014]-[0015], [0003], and [0005]).
Huang’s I/O channels of the tester (100) are used to write and read data to and from memory cells of the DUTs via respectively I/O pins of the DUTs, wherein each of the DUTs may be a semiconductor memory device that includes a plurality of memory cells and includes one or more pins/pads for data input/output (I/O), power, clock, and address data [as recited “one of the connections is a bi-directional serial wire data pin, and another of the connections is a serial wire clock pin”] (figure 1, ¶s [0014]-[0015], [0003] and [0005]).  
It would have been a matter of design choice to have each of Huang’s DUTs (102a, 102b, 102c) to include either (a) only one single data I/O pin or (b) sixteen (16) data I/O pin as stated by Huang in ¶ [0015] and figure 1) because (i) such a choice would depend on how much capacity of data is required to be read from or written into each of each of Huang’s DUTs in parallel, and (ii) Huang states that each DUT having 16 data I/O pins is only “an example” ¶ [0015]), and it would be understood that the various embodiments have been presented by way of example only, and are not limiting(¶s [0015] and [0046]). 
Huang shows (figure 1) a tester (100) can be simultaneously test multiple DUT’s (102a – 102c),  wherein the tester (100) has (plural) I/O channels [as recited ‘initiating, by the test equipment via the connections, BIST in each of the IC chips in parallel] (figure 1, ¶0015]).
	Huang does not explicitly teach the use of a serial wire debug (SWD) protocol.
Bastimane, however, teaches (figure 1) that within an integrated circuit testing system (100), a tester (110) comprises a debug protocol (124) to perform various forms of scan testing, 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that (i) Huang’s tester (100) would comprise Bastimane’s debug protocol which could include a serial wire debug (SWD) protocol, and (ii)  each of Huang’s DUTs (or ICs) (102a – 102c) (Huang: figure 1)) would have been comprised of the combination of Bastimane’s scan test circuit (160), Bastimane’s scan control circuitry (170) and Bastimane’s debug controller (190) (Bastimane: figure 1), and such a combination would have been formed as a CPU (for performing a debug process on the core circuitry (150)).  
	One having ordinary skill in the art would be motivated to realize so because of the following:
 (a) teachings of Huang’s DUTs (102a -102c) and teachings of Bastimane’s integrated circuit (140) are referring as integrated circuit(s) (Huang: figure 1, ¶s [0003], [0005] and [0014]; and Bastimane: Figure 1), 
(b) Huang teaches that the breadth and scope of his invention(s) should not be limited by any of the above-described exemplary embodiments (Huang: [0046]), and 
(c) Bastimane teaches that the testing system (100) may include other elements in addition to or in place of those specifically shown; for example, other parts of system (100) may be 

Claim 4:
	Huang shows that each DUT or each semiconductor memory device includes one or more pins for data input/output, clock, and address data (¶ [0014]).

Claim 5:
Huang shows (figure 1) a tester (100) can be simultaneously test multiple DUT’s (102a – 102c), wherein Huang’s tester (100) has (plural) I/O channels to write data to the DUTs (figure 1, ¶[0015]).
	Bastimane also teaches the tester (110) having the debug protocol (124) to provide the various debug test signals such as debug test clocks and control signals, as well as debug test data to the integrated circuit (figure 1, ¶[0013]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that Huang’s data would have been included test programs.  One having ordinary skill in the art would be motivated to realize so because Bastimane teaches that test signals including control signals (¶[0013]).

Claim 7:
	Bastimane teaches that the results of the debug process (that are stored in the internal registers (180) ) are later output over the interface (115) to the tester (110) (figure 1, ¶[0013]).
Claims 12-14:
	Huang does not explicitly teach the assigning exactly 2, 3 or 4 of the connections between exactly 2, 3 or 4 of the test pins of the test equipment and exactly 2, 3, or 4 of the pads of each of the IC chips, respectively.
However, Huang does teach that the adaptor (104) is connected between the tester (100) and the DUT’s (102a-102c)by providing one-to-one routing from each DUT data I/O pin to a respective tester I/O channel (figure 1, ¶ [0015]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that each of Huang’s DUTs (102a-102c) would have exactly either 2, 3 or 4 data I/O pins so that only 2, 3, or 4 test channels of the tester (100) would have been connected to such 2, 3 or 4 data I/O pins of Huang’s DUTs (102-102c).  One having ordinary skill in the art would be motivated to realize so because Huang discloses that his breadth and scope of the invention(s) should not be limited by any of the above described exemplary embodiments (¶ [00146]). 








Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (2012/0054565 and Huang hereinafter) and Bastimane et al. (2014/0101500 and Bastimane hereinafter) as applied to claim 1 above, and further in view of Banerjee et al. (2011/0273197 and Banerjee hereinafter).

Claim 11:
	Neither Huang nor Bastimane teaches the feature of performing, by each of the IC chip, the BIST on at least one of an analog-to-digital convert (ADC), a digital-analog convert (DAC), or a phase-locked-loop (PLL) circuit in the respective IC chip.  
	Banerjee teaches (figure 5) a device under test (DUT) (504) may include an integrated circuit (IC) (506) which includes a BIST system (510) having an analog-to-digital converter (ADC) (536) and a phase-locked-loop (PLL) (548) for carry out the BIST testing (figure 5, ¶s [0063]-[0064]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that Huang’s each of DUTs (102a, 102b, 102c) would have been comprised a BIST system having an analog-to-digital converter (ADC) (536) and a phase-locked-loop (PLL) (548) for carry out the BIST testing (as suggested by Banerjee).  
	One having ordinary skill in the art would be motivated to realize so because both Huang’s invention (Huang: figure 1) and Benerjee’s invention (Benerjee: figure 5) teach a tester/ATE is coupled to DUT(s) for testing the DUT(s) thereof (Huang: figure 1; Benerjee: figure 5).

Response to Arguments
Applicant’s arguments filed on September 29, 2020 have been fully consider but they are not completely persuasive.
35 U.S.C. §103:

Claim 1:
(A)	The applicant (again) argues Huang does not teach establishing connections between only one of the pads of IC chips and only one of the test pins of test equipment.  Further applicant states that Huang teaches “each I/O channel of the … tester (200) is connected to two data I/O pins of a single DUT (202) Figure 3-4”.  
	Examiner, however, does not agree with the applicant’s remarks.
	First, the applicant should aware that the applicant looks at the wrong figure of Huang.  Based on the art rejection of claim 1 in paragraph 3 above, Huang’s figure 1 is stated for the art rejection, not Huang’s figures 3-4.  Therefore, applicant should look at Huang’s figure 1.
In this figure 1 of Huang, Huang teaches that each I/O channel of tester (100) is connected to a corresponding data I/O of a DUT (102a, 102b, or 102c) (figure 1, ¶ [0015]).  
In addition, it would have been a matter of design choice to have each of Huang’s DUTs (102a, 102b, 102c) to include either (a) only one single data I/O pin or (b) sixteen (16) data I/O pin as stated by Huang in ¶ [0015] and figure 1) because (i) such a choice would depend on how much capacity of data is required to be read from or written into each of each of Huang’s DUTs in parallel, and (ii) Huang states that each DUT having 16 data I/O pins is only “an example” (¶ [0015]). 

	Examiner, however, respectfully traverse the applicant’s position.  
As stated in the art rejection of claim 1 in paragraph 3 (above), Huang shows (figure 1) a tester (100) can be simultaneously test multiple DUT’s (102a – 102c),  wherein the tester (100) has (plural) I/O channels [as recited ‘initiating, by the test equipment via the connections, BIST in each of the IC chips in parallel] (figure 1, ¶0015]).

(C)	The applicant argues that Huang does not teach that using a serial wire debug protocol for each of the connections between the test pins of the test equipment and the IC chips.  
	Examiner does not agree with applicant’s remarks.  
	Such a teaching of using a serial debug protocol [for each of the connections between the test pins of the test equipment and pads of more than on IC chips] is now taught by the combination of Huang and Bastimane as stated in the rejection in paragraph 3 above.

Claim 4:
	The applicant alleges that Huang does not teach a serial clock connecting using a serial clock pin and a serial data connection using a serial data pin.  
	Examiner respectfully traverse the applicant’s position.  
	The applicant should aware what is being claimed.  What is being recited is only (a whole bunch of) connections includes a serial clock connection using a serial clock pin and a serial data connection using a serial data pin of the test pins.  
“connections includes a serial clock connection using a serial clock pin and a serial data connection using a se4rial data pin of the test pins”.

Claim 7:
	Currently claim 7 is rejected that Bastimane teaches that the results of the debug process (that are stored in the internal registers (180) ) are later output over the interface (115) to the tester (110) (figure 1, ¶[0013]) [as stated in paragraph 3 above].

Claim 11:
Currently, claim 11 is rejected with the combination of Huang et al. (2012/0054565 and Huang hereinafter), Bastimane et al. (2014/0101500 and Bastimane hereinafter) and Banerjee et al. (2011/0273197 and Banerjee hereinafter) as stated in paragraph 4 above.

Claims 12-14:
Again, by looking at the wrong figure(s) by the applicant, the applicant keeps arguing that Huang does not teach claims 12-14.  
	Examiner, however, does not agree with the applicant’s remarks.
	First, the applicant should aware that the applicant looks at the wrong figure of Huang.  Based on the art rejection of claim 12-14 in paragraph 3 above, Huang’s figure 1 is stated for the art rejection, not Huang’s figures 3-4.  Therefore, applicant should look at Huang’s figure 1.

Allowable Subject Matter
Claims 8-10 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T. L TU whose telephone number is (571)272-3831.  The examiner can normally be reached on Mon. - Thu. between 9:30am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE T. TU/Primary Examiner, Art Unit 2111